United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1956
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                             Raul Hernandez Guzman

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                            Submitted: August 7, 2013
                             Filed: August 20, 2013
                                 [Unpublished]
                                 ____________

Before SMITH, BOWMAN, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

     Raul Guzman appeals the ten-month prison sentence that the District Court1
imposed upon his guilty plea to illegally reentering the United States after having

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
been previously deported following a felony conviction. 8 U.S.C. § 1326(a), (b)(1).
Guzman’s counsel has moved to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that Guzman’s sentence was unreasonable
and that he should have been sentenced to time served. We conclude that the
sentence—which is at the bottom of the uncontested Guidelines range—is not
unreasonable. See United States v. Feemster, 572 F.3d 455, 461, 464 (8th Cir. 2009)
(en banc). Further, having reviewed the record under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we grant counsel’s motion
to withdraw, and we affirm.
                       ______________________________




                                        -2-